733 N.W.2d 18 (2007)
Olena DROBOT and Robert Drobot, Plaintiffs-Appellants,
v.
Richard WAY and Wilma Way, Defendants-Appellees.
Docket No. 132852. COA No. 270132.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
MARKMAN, J., would grant leave to appeal to consider whether so-called "black ice" constitutes a hazard that should be assessed in terms of traditional "open and obvious" jurisprudence.